                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
JEROME FARNVILLE,              :
                               :
          Petitioner,          :    Civ. No. 17-542 (NLH)
                               :
     v.                        :    OPINION
                               :
STEVEN JOHNSON,                :
THE ATTORNEY GENERAL FOR THE :
STATE OF NEW JERSEY,           :
                               :
          Respondents.         :
______________________________:


     Petitioner Jerome Farnville (“Petitioner”), a prisoner

presently incarcerated at New Jersey State Prison in Trenton,

New Jersey, brought a petition under 28 U.S.C. § 2254 for Writ

of Habeas Corpus before this Court.     See ECF No. 1.   At the time

of filing, Petitioner paid the required five-dollar filing fee.

On April 3, 2019, the Court issued an Opinion and Order denying

the petition.    See ECF Nos. 5 & 6.

     On April 22, 2019, Petitioner filed a notice of appeal.

See ECF No. 9.    He concurrently filed a motion for leave to

proceed in forma pauperis (“IFP”).     See ECF No. 8.    Pursuant to

Federal Rule of Appellate Procedure 24(a)(1), a court may grant

a petitioner IFP status on appeal where the petitioner shows, in

the detail required by Form 4 of the Appendix of Forms, that he

is unable to pay or to give security for the fees and costs on
appeal.   A petitioner must also state the issues that he intends

to present on appeal.   See Fed. R. App. P. 24(a)(1).

     Under Local Appellate Rule 24.1(c), a prisoner seeking IFP

status on appeal of the denial of a habeas petition, 1 must file

“an affidavit of poverty in the form prescribed by the Federal

Rules of Appellate Procedure accompanied by a certified

statement of the prison account statement(s) (or institutional

equivalent) for the 6 month period preceding the filing of the

notice of appeal.”   L. App. R. 24.1(c).

     Here, Petitioner’s application for IFP status does include

an affidavit of poverty, which substantially complies with the

requirements of the Federal Rules of Appellate Procedure.     See

ECF No. 8-1; see also Fed. R. App. P. 24(a)(1); Fed. R. App. P.,

App’x, Form 4.   Significantly, however, Petitioner’s six-month

prison account statement was not certified by a prison official.

Petitioner’s application also does not include the issues he

intends to raise on appeal.   Petitioner has thus failed to

comply with the applicable rules and his motion must be denied

without prejudice until such time as he has cured these

deficiencies.


1  Paragraph (c) of Local Appellate Rule 24.1 applies to “cases
filed in which 28 U.S.C. § 1915(b) does not apply.” L. App. R.
24.1(c). The Third Circuit has held that § 1915(b) does not
apply to habeas petitions or to appeals of denials of habeas
petitions. See Santana v. United States, 98 F.3d 752, 756 (3d
Cir. 1996).

                                 2
CONCLUSION

     For the reasons set forth above, Petitioner’s motion for

leave to proceed in forma pauperis on appeal is denied without

prejudice.   Petitioner may file another application for leave to

proceed in forma pauperis on appeal within 30 days of this

opinion and accompanying Order.   If Petitioner wishes to refile

his application, he must do so by filing a new application

accompanied by a certified, six-month prison account statement

and a statement of the issues he intends to raise on appeal.      An

appropriate Order follows.



Dated: April 25, 2019                   s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                  3
